NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5348-18T1

D.C.,

          Plaintiff-Respondent,

v.

W.J.C., JR.,1

     Defendant-Appellant.
________________________________

                    Argued March 4, 2020 — Decided April 13, 2020

                    Before Judges Whipple, Gooden Brown, and Mawla.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Monmouth County,
                    Docket No. FM-13-0573-10.

                    Robert Hy Siegel argued the cause for appellant (Siegel
                    Law, LLC, attorneys; Robert Hy Siegel, of counsel and
                    on the briefs).

                    D.C. argued the cause pro se.

          PER CURIAM

1
  We utilize the parties' initials to protect the child's privacy. R. 1:38-3(d)(3)
and (13).
      Defendant W.J.C., Jr. appeals from June 21 and July 9, 2019 orders

entered following a plenary hearing permitting plaintiff D.C. to remove the

parties' daughter to Florida. We affirm.

      The parties divorced in 2011, following an eight-year marriage. Two

children were born of the marriage, a son in 2003 and a daughter in 2006. 2

Pursuant to their Marital Settlement Agreement (MSA), the parties agreed to

joint legal custody of the children and a parenting time arrangement awarding

defendant nearly equal parenting time. The MSA stated "[n]either party shall

permanently remove the children from the State of New Jersey without the

written consent of the other party or the consent of the [c]ourt."

      For approximately four years after the divorce the parties resided in the

same town and had few, if any, parenting-time disputes. In July 2015, plaintiff

purchased a townhouse in Delray Beach, Florida, which she rented to a tenant.

Plaintiff considered filing a removal application in 2015 but waited until the

children were older before attempting to discuss the matter with defendant.

      In June 2018, plaintiff moved to remove the parties' daughter to Florida.

She certified she could not "make ends meet" in New Jersey, despite working



2
  The removal dispute pertained only to the parties' daughter. Pursuant to the
son's wishes, he remained in New Jersey with defendant and a half-brother.
                                                                        A-5348-18T1
                                        2
two jobs, and sought to move to Florida "where [she had] investments, where

the expenses [were] less, [and] where [she could] give to [the] children much

more tha[n] what they have in New Jersey." In July 2018, plaintiff purchased a

second home in Deerfield Beach, Florida. The mortgage payment for the home

equaled the rent she paid for a two-bedroom apartment in New Jersey.

      Defendant filed a cross-motion in opposition, arguing plaintiff provided

no legal or factual basis for the removal and the best interests factors weighed

against it. He argued a removal would endanger the parties' ability to agree and

cooperate in matters relating to their children, the strong relationship and

interaction defendant had with the parties' daughter, and her safety. He also

argued plaintiff had not demonstrated the home environment in Florida would

offer their daughter stability, and a move would disrupt her education.

      Plaintiff alone moved to Florida in late August 2018, and defendant

became the children's primary residential custodian. The parties attended court-

ordered custody and parenting-time mediation in September 2018, which did not

resolve their dispute. Defendant hired a forensic psychologist to conduct a best

interests evaluation. The expert issued his report in February 2019, which the

parties agreed to enter into evidence. The report concluded as follows:

            [I]t is my professional opinion that [the parties]
            presented compelling reasons for [the daughter] to stay

                                                                          A-5348-18T1
                                       3
in New Jersey and move to Florida, respectively.
[Defendant] pointed out [the child's] connections to
family, including her brothers, and that he has had a
close relationship with [her] until [plaintiff] relocated
to Florida. [Defendant] expressed concern for [the
daughter's] recent behavior (e.g., failing at school,
instigating arguments, attempting to provoke him), and
how it appeared to be an effort she was making to lead
him to agree to the relocation. [Plaintiff] reported that
she had advised [defendant] of her intent to move, with
[the daughter], during January 2018. She indicated she
felt like [the child] was residing in a toxic environment
in [defendant]'s home, and that she could offer [her] a
healthier environment in Florida.

       However, I have a significant concern for [the
child's] credibility as it pertains to the information she
reported to me about her father. She demonized him
repeatedly and made him seem like he is "all bad" and
a villain in this situation. While there appears to be a
relational issue between [the child] and [defendant] that
needs to be addressed, I do believe she has decided to
behave in ways designed to facilitate her ability to
relocate with her mother to Florida. In fact, I believe
that [she] has acted in ways to become aversive to her
father so that he gives her permission to leave for
Florida. . . .

       However, I also cannot ignore that [the child],
who is a twelve-year-old girl, wishes to reside with her
mother as she navigates through what is traditionally a
difficult and turbulent time (e.g., pre-teen and teenage
years). She feels that her mother would offer more
support than her father through this time, and this
appeared credible. As such, the question of [the child's]
best interests does not appear able to be boiled down to
a simple "relocate or do not relocate" decision and the
custodial factors (to be discussed below) are equivalent

                                                             A-5348-18T1
                            4
             between the parents. This opinion is based on my
             expertise in clinical and forensic psychology, my
             review of N.J.S.A. 9:2-4(c), and all data from the
             observation process.

      Both parties and defendant's expert testified at the plenary hearing. Based

on the testimony, the trial judge issued a March 20, 2019 order which in

pertinent part stated:

             1. The parties shall return on June 7, 2019 at 3:30 pm.
             [The child] shall attend with the parties.

             2. [The child] shall bring to court attendance sheets and
             grades from [her] [e]lementary [s]chool that show her
             consistent attendance at school and an improvement in
             her grades showing As and Bs.

             3. [The child] shall continue to attend therapy.

             4. The parties shall attend a three-way meeting with
             [defendant's expert] before June 7, 2019 to discuss
             parenting time between the parties and [the child].

      In April 2019, the parties attended another mediation without success. In

June 2019, defendant's expert issued a supplemental report in which he noted

the parties' daughter improved some of her grades and attendance, but "much

more work needs to be done." He elaborated that

             [g]iven the uncertainty about the schooling plan for [the
             daughter] in Florida and the fact that she does not
             appear to be fully stabilized (e.g., passing all her
             classes, earning . . . grades of at least As and Bs as per
             the [c]ourt's March 20, 2019 [c]ourt order), I cannot, at

                                                                          A-5348-18T1
                                         5
             this time, support any change in the status quo
             regarding [the child's] living arrangements. . . .

      The judge also conducted a lengthy interview with the parties' daughter in

June. The child explained in detail why she wanted to live with plaintiff. She

described residing with defendant as a source of "constant tension" and

"constant[] fighting."    She asserted defendant called her names, publicly

commented about her weight and had shoved her, twisted her arm, and pulled

her hair. She blamed defendant for her poor grades because she claimed his

conduct "depressed [her] where [she] couldn't . . . get out of bed" and required

her to see two therapists. She explained moving to Florida would enable her to

"start new and fresh at a new school . . . because [she] could make new friends

[and because her] best friend [was] in Florida." Additionally, she stated having

more space away from defendant "would make the relationship a lot better and

a lot easier."

      In June 2019, the judge made the following preliminary findings:

             [The child] wants to go . . . she's talking about things
             like, my dad insults me . . . and I get you fight. You
             don't talk for a couple of days. . . . It was all very human
             and . . . understandable. . . .

                   But she's . . . at an age and she wants to be with
             her mother . . . and her sister. She wants to be in the
             house of girls, not a house of guys. I'm concerned that
             she feels very isolated, not through any fault of

                                                                            A-5348-18T1
                                          6
[defendant] . . . [b]ut I'm very concerned that she will
fracture if we don't give her this opportunity.

      ....

       She was very open to the idea that if she went
down to Florida for school . . . that she would . . . want
to spend all the other time—and she was very astute in
a lot of things she said. Like she said . . . [she felt] like
if [defendant] and [she] had time apart that [their] time
together would be better.

      ....

[She] said my mother doesn't insult me, my father does.
I said, give me an example. Well we walked into a
restaurant and he commented on my weight to the
waitress and I was mortified. And I said, well, did you
tell your dad. And she said yeah I told him and he kind
of laughed it off and said oh I was just kidding or
something. It was a nothing incident but to a little girl,
a [twelve] year old girl, who is maybe concerned about
that . . . it becomes amplified. . . .

      And what I'm gleaning from all that is this need
for more mommy time because she's feeling she needs
the comfort of her mother. She did say my mother
never insults me, I feel very safe with my mother. She
doesn't feel unsafe with [defendant]. She meant safe in
the I'm not worried I'm going to feel bad emotionally
because he said something. . . .

      She said very clearly, my mother gets mad at me,
my mother yells at me. And my mother disciplines me.
And . . . both parents have to do that. . . .




                                                                A-5348-18T1
                             7
              So my inclination . . . is that she should go because I'm
              concerned that she will be isolated, feeling isolated and
              I think she needs mommy time.

              . . . I do find that there is plenty of opportunity for her
              to be in New Jersey, as well. And that the issue should
              be about how to maximize that time as best as possible.
              So that she spends summers here and she spends her
              breaks. And she comes up any time . . . . But we have
              lots of Monday holidays and those kinds of things. And
              she could miss a day of school. And especially if you're
              home schooling her she can have four[-]day weekends
              once a month at her father's house.

      The judge entered the June 21, 2019 order, granting the removal effective

August 1, 2019. The order stated plaintiff would have residential custody of the

parties' daughter for the school year, defendant would have parenting time from

June to August each summer and both winter and spring breaks, and plaintiff

would be responsible for the child's transportation costs to and from New Jersey.

      On July 9, 2019, the judge set forth her final findings. The judge found

defendant's    expert    credible    but   stated   "I'm    disagreeing     with   his

recommendation. . . . I do not believe this [c]ourt is tethered to his opinion. . . .

[A]s thoughtful and thorough as I find him to be . . . I would point out that he

also did give . . . somewhat differing opinions at different stages of the

proceeding." The judge found both parties credible and "[plaintiff]'s belief that

there were certain breakdowns between [defendant] and [the parties' daughter],


                                                                              A-5348-18T1
                                           8
and [defendant] having a different opinion of that, that he did not believe that

there was any kind of negative interaction or breakdown in his relationship with

[the child]" was "certainly persuasive." The judge stated she found

            [the child] very credible. But I certainly recognize that
            she's a young lady. I found her mature for her age. . . .

            . . . [She] certainly had a definite opinion about what
            she wanted. . . . She wants to go to Florida.

                   She did give specific reasons for that, such as she
            doesn't feel close to her father. She feels that she is
            much closer . . . to her mother. She needs her mother
            now. Her half[-]sister, her mother's daughter from a
            prior relationship, is going to be there. She wants to be
            with that daughter—with that sister as well. And she
            feels that . . . she experiences a sense of abandonment
            when she is at her father's with her brother, that it's all
            boys and she's a girl, and they can't quite understand
            that. And she is going through a pubescent time in her
            life. [T]he [c]ourt recognizes that, I don't know that she
            said that specifically. But she did talk about this time
            in her life, how she feels she needs her mother.

                   And she does, she feels she needs women around
            her, girls around her. And she does not feel a sense of
            that at her father's. I will say that that was a very
            powerful point that she made pretty clearly throughout.

      The judge analyzed the N.J.S.A. 9:2-4(c) factors and explained in detail

where she disagreed with defendant's expert and whether a given factor favored

removal. The judge noted the parties' ability to agree and cooperate—was "a

problem   area"   because    "both    parents    accuse   the   other     of     being

                                                                               A-5348-18T1
                                        9
uncommunicative," but agreed with defendant's expert there was "no evidence

that the parents have had significant problems co-parenting." The judge found

both parties were willing to accept custody and noted both "parents have been

very forthcoming in the fact that they don't prevent the other parent from their

parenting time." Addressing the child's interaction with the parties, the judge

concluded she "gets along with both of her parents" and agreed with defendant's

expert that her relationship with defendant would be furthered by "frequent

visits to New Jersey, Skype, Facetime and social media applications would be

ways of maintaining the sibling relationship." However, the judge stated:

            [T]his becomes a more important section that the
            [c]ourt thought a lot about. . . . [The parties' daughter]
            has now got herself so emotionally invested, and . . .
            intellectually invested in going to Florida with her
            mother, primarily, that it appears to be having a
            deteriorating effect on her relationship with her father.
            So much so that from the time this matter began last
            year . . . until I spoke with her and then even the results
            of her grades and things that were placed on the record
            in court, it appears that she is so invested in relocating
            with her mother . . . that she is building more negative
            feelings towards her father. . . .

                  But it is an incredibly compelling concern . . . and
            one of the main reasons why the [c]ourt ruled that she
            would be allowed to relocate to Florida, because I'm
            also very concerned it would only get worse.

                  We know that over the course of the last year
            there was evidence presented about texting . . . where

                                                                          A-5348-18T1
                                       10
[the child] spoke about and raised the concern about
self[-]harm and suicide. And there was some texts that
were presented to the [c]ourt of conversations with [the
child] and [plaintiff], where she was raising these kinds
of issues. And there certainly discussions between [the
parties] regarding concerns about that.

. . . I was shocked that [plaintiff] would not come back
when her daughter was in crisis. . . .

. . . I believed I was attempting at great length to compel
[plaintiff] to come back, particularly in light of the very
bad effects it was having on [the child]. Her school
grades were plummeting, she was talking about
possible self[-]harm. There was great concern. But
[plaintiff] wants to fix that by bringing [the child] down
to her, not by her coming back here. So that's her
position. . . .

       So I just wanted to be clear throughout this that
that is a very significant point. I'm not only concerned
with [the child] failing out individually, but also in her
relationship with her father. That if she is forced by
court order, to remain in New Jersey, as the primary
residence, that it would create a deeper, . . . let's say
even just start a distrust or a dislike for her own father.

       And I do have a concern about a short benefit and
a long term loss, you know winning the battle and
losing the war as it were. [Defendant], if his daughter
. . . was kept here, he may win this case, but lose his
child, and certainly their relationship.       And I'm
concerned about her harming herself.

      Whereas in the alternative, is if she goes to
Florida, I believe that it would enhance her relationship
with her father, because yes, we know that the child
would then get "what she wants", but she does want it.

                                                              A-5348-18T1
                           11
             And not that every child should get everything they
             want. But we also don't have to deny them everything
             they want. She's very set on this resolution. And if it's
             not granted, I do believe there would be a very negative
             effect to her relationship with her father. She'll blame
             . . . her father because she knows he opposes it. And
             even when I spoke with her, as I do in all these kinds of
             cases, I indicated to her that this is just because her
             father loves her and wants to be with her.

      The judge found neither domestic violence nor the safety of the child and

either party were an issue. She agreed with defendant's expert the parties'

daughter was "of sufficient age and capacity to reason so as to form an intelligent

decision."   The judge explained she disagreed with defendant's expert that

allowing a relocation would send the child the wrong message by reinforcing

her negative behavior. She noted although defendant's expert did "not believe

it best to positively reinforce [the child's] behaviors by allowing the relocation[]

[d]oesn't mean that it's not okay, it's just not best. And also he says at least at

this time." The judge concluded the child was "mature enough to make [a]

decision" and "at a sufficient age to make her opinion . . . known, and to just say

no to her because she wants it . . . is also to disrespect her wishes."

      Regarding the needs of the child, the judge stated she agreed with

defendant's expert "that [the parties] have met her needs in the past" but

disagreed with the expert in that defendant "does not meet her psychological


                                                                            A-5348-18T1
                                        12
needs of being with her mother. And that's her need right now." Regarding the

stability of the home environment offered, the judge concluded "all [of the

child's] needs would be met, emotionally, and physically, and psychologically,

and so forth, by both parents with her living at the mother's primarily." The

judge concluded both parents were fit. She found the distance between New

Jersey and Florida did not prevent the removal. The judge noted Florida is easily

accessible from six airports near defendant's residence and the frequency of

parenting time ordered would bridge the distance between the parties' homes.

      The judge also addressed the child's education, which was discussed in

the supplemental expert report and raised by defendant on this appeal, namely,

the order requiring the parties' daughter improve her grades and stabilize in New

Jersey. Explaining her intent the judge stated:

            [W]hen I issued the order in March 2019, and I
            indicated that I wanted her to come showing consistent
            attendance at school and an improvement in her grades,
            she did both of those things. And then I said showing
            As and Bs, even when I wrote it, I said, . . . should I do
            that. But I was trying to impress upon her the
            seriousness that I . . . didn't want her to go[] for Cs and
            Ds[] [a]nd just pass. . . . But in reality I don't believe I
            thought that in that short time that she'd be able to get
            up to As and Bs in everything. But there was
            improvement.

      Defendant raises the following points on this appeal:


                                                                           A-5348-18T1
                                       13
              I. THE TRIAL COURT ERRED BY FAILING TO
              ADEQUATELY      ADDRESS      THE    "BEST
              INTERESTS" STANDARD FOR RELOCATION SET
              FORTH IN BISBING,[3] AND THE COURT ORDER
              ENTERED . . . ON JUNE 21, 2019 SHOULD BE
              VACATED, AND THE MATTER REMANDED FOR
              TRIAL BELOW.

              II. THE TRIAL COURT ERRED BY SETTTNG
              PRECEDENT WHEREBY THE PARTY SEEKING
              RELOCATION FACES NO REPERCUSSIONS FOR
              PURCHASHING A NEW RESIDENCE IN
              ANOTHER     STATE   PRIOR   TO   TRIAL,
              UNILATERALLY LEAVING NEW JERSEY PRIOR
              TO TRIAL, AND FAILING TO RETURN TO NEW
              JERSEY WITH THE MINOR CHILD IN CRISIS
              BOTH EMOTIONALLY AND ACADEMICALLY.

              III. THE TRIAL COURT ERRED BY NOT
              ENFORCING      PLAINTIFF'S  BURDEN   OF
              ESTABLISHING A PRIMA FACIE SHOWING THAT
              RELOCATION TO FLORIDA WAS IN [THE
              CHILD'S] BEST INTERESTS.

              IV. THE TRIAL COURT ERRED AND MISAPPLIED
              ITS DISCRETION BY INTERVIEWING [THE
              CHILD] IN CHAMBERS IN VIOLATION OF R[ULE]
              5:8-6.

              V. THE TRIAL COURT ERRED AND MISAPPLIED
              ITS DISCRETION BY NOT PROPERLY TAKING
              INTO       ACCOUNT        SUPPLEMENTAL
              RECOMMENDATIONS        SUBMITTED     BY
              DEFENDANT'S    CUSTODY    EXPERT   AND
              SUBSTITUTING ITS OWN SUBJECTIVE VIEWS


3
    Bisbing v. Bisbing, 23 N.J. 309 (2017).
                                                          A-5348-18T1
                                       14
            WITHOUT        CREDIBLE         EVIDENCE      IN    THE
            RECORD.

            VI. THE TRIAL COURT ERRED AND MISAPPLIED
            ITS   DISCRETION    BY   IGNORING   AND
            CONTRADICTING THE CLEAR TERMS OF ITS
            OWN MARCH 20, 2019 ORDER REGARDING [THE
            CHILD'S] GRADES.

            VII. STANDARD OF REVIEW.

      "Appellate courts accord particular deference to the Family Part because

of its 'special jurisdiction and expertise' in family matters." Harte v. Hand, 433

N.J. Super. 457, 461 (App. Div. 2013) (quoting Cesare v. Cesare, 154 N.J. 394,

412 (1998)). "Because a trial court 'hears the case, sees and observes the

witnesses, [and] hears them testify,' it has a better perspective than a reviewing

court in evaluating the veracity of witnesses.'" Cesare, 154 N.J. at 412 (quoting

Pascale v. Pascale, 113 N.J. 20, 33 (1988)). "We do 'not disturb the "factual

findings and legal conclusions of the trial judge unless . . . convinced that they

are so manifestly unsupported by or inconsistent with the competent, relevant

and reasonably credible evidence as to offend the interests of justice."'" Gnall

v. Gnall, 222 N.J. 414, 428 (2015) (alterations in original) (quoting Rova Farms

Resort, Inc. v. Inv'rs Ins. Co. of Am., 65 N.J. 474, 484 (1974)). "[W]e owe no

deference to the judge's decision on an issue of law or the legal consequences



                                                                          A-5348-18T1
                                       15
that flow from established facts." Dever v. Howell, 456 N.J. Super. 300, 309

(App. Div. 2018).

        In Bisbing, the Supreme Court overruled the two-part removal test in

Baures and replaced it with the best-interest standard embodied in N.J.S.A. 9:2-

4. 230 N.J. at 312-13. Under N.J.S.A. 9:2-2, a parent who seeks to remove a

child from New Jersey without the other parent's consent must demonstrate

"cause" for the removal, which is "determined by a best interests analysis in

which the court will consider all relevant factors set forth in N.J.S.A. 9:2-4(c),

supplemented by other facts as appropriate." Bisbing, 230 N.J. at 338. Contrary

to defendant's argument, the record readily demonstrates the trial judge followed

Bisbing, thoroughly addressed the statutory factors, and applied the evidence to

them.

        The record clearly belies defendant's argument the trial judge failed to

consider the expert's supplemental report. The trial judge addressed each of the

expert's reports, discussed the expert's findings, and where she agreed and

differed with them. As the judge noted, she was not required to accept the

expert's reasoning because her factfinding function is independent of the expert's

analysis. Indeed, "[a] trial court is free to accept or reject the testimony of [an]

expert, and need not adopt the opinion of [an] expert in its entirety." Brown v.


                                                                            A-5348-18T1
                                        16
Brown, 348 N.J. Super. 466, 478 (App. Div. 2002) (citing Carey v. Lovett, 132

N.J. 44, 64 (1993)).

      We also reject defendant's assertion the trial judge erred by not compelling

a parent who moved out of state alone to return because their child remained in

New Jersey in crisis. A plain reading of N.J.S.A. 9:2-2 does not dictate where

a parent must reside and pertains only to minor children. Plaintiff did not

abandon the parties' daughter, but instead petitioned the court for removal, left

the state because she could no longer afford to reside here, and ceded custody to

defendant, a joint legal custodian who historically enjoyed near-equal parenting

time and presumably could address the child's needs just as well. Moreover, we

discern no evidence in the record plaintiff's departure for Florida was somehow

a ploy to put the parties' daughter into crisis and created the conditions for her

removal. Indeed, the judge specifically addressed this assertion and concluded

the reasons for plaintiff's departure were economic and the reasons for the

daughter's crisis were more than her mother's absence.

      For these reasons, we also reject defendant's argument, the judge

improperly shifted the burden to him to set forth a prima facie case because

plaintiff did not articulate a credible reason for the relocation.     Defendant

misreads the Bisbing standard. Under N.J.S.A. 9:2-2, a parent who seeks to


                                                                          A-5348-18T1
                                       17
remove a child from New Jersey without the other parent's consent must

demonstrate "cause" for the removal, which cause is analyzed through the

factors of N.J.S.A. 9:2-4(c). The judge did not shift the burden of proof to

defendant. The record demonstrates plaintiff established cause because the

judge concluded she proved the preponderance of the statutory factors supported

a removal.

      Defendant claims the trial judge's interview of the parties' daughter was

an abuse of discretion. He argues plaintiff "never formally requested that the

trial court interview [the parties' daughter] at any point before or during trial."

Both assertions are meritless. Plaintiff requested the court hear from the child

as early as August 2018. Plaintiff also wrote to the judge on March 19, 2019,

requesting the interview, and during testimony by defendant's expert the

following day, the judge asked the expert his thoughts on the interview and the

expert agreed "interviewing [the child] could help the [c]ourt arrive at the

decision in this matter."

      Rule 5:8-6 states: "As part of the custody hearing, the court may on its

own motion or at the request of a litigant conduct an in camera interview with

the child(ren)." (emphasis added). Additionally, in evaluating the statutory best

interests factors, the judge may consider "other evidence, including . . .


                                                                           A-5348-18T1
                                       18
interviews with the children at the court's discretion . . . ." Bisbing, 230 N.J. at

335.

       The judge could interview the child without either party requesting it. The

prospect of an interview was not a surprise to defendant. He did not object to

the interview and did not offer any questions for the judge to ask the child when

the judge invited the parties to submit them. Considering the interview yielded

valuable information related to the judge's decision, including an assessment of

the child's needs and sincerity, we fail to see how the decision to interview her

was an error.

       Finally, we reject defendant's argument the trial judge erred by ignoring

and contradicting the terms of the March 2019 order regarding the child's gr ades.

The record readily demonstrates the judge explained the order was aspirational.

The judge was not beholden to the order, especially considering the subject of

the order was a minor child in crisis. "'[T]he court is never irrevocably bound

by its prior interlocutory ruling[.]'" Jacoby v. Jacoby, 427 N.J. Super. 109, 117

(App. Div. 2012).

       When the parties reconvened in July 2019, the judge noted the goals of

the March 2019 order were substantially met without the child achieving As and

Bs, which the judge acknowledged was a difficult task considering the majority


                                                                            A-5348-18T1
                                        19
of the school year had elapsed when the March order was entered.             The

substantial, credible evidence in the record favored removal and the decision to

not literally construe the March order does not persuade us otherwise.

      Affirmed.




                                                                         A-5348-18T1
                                      20